Citation Nr: 1416052	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  06-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for a thoracic strain.

3.  Entitlement to an evaluation in excess of 10 percent for a cervical strain.

4.  Entitlement to an evaluation in excess of 10 percent for left atypical musculoskeletal chest pain.

5.  Entitlement to a finding of total disability due to individual unemployability (TDIU) prior to November 25, 2009.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from December 1993 to January 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2005 and January 2008 rating decisions by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The June 2005 decision denied increased evaluations for thoracic and cervical strains, while the January 2008 decision denied service connection for PTSD and another acquired psychiatric disorder, denied an increased evaluation for chest pain, and denied entitlement to TDIU.

When these matters were previously before the Board in September 2011, the issues with regard to proper evaluation, to include TDIU, were remanded for further development.  Those matters have now been returned to the Board.  The Board also denied service connection for PTSD; the Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC or the Court), which in a January 2013 memorandum decision vacated the Board's denial and remanded the matter for further consideration.

The Board notes that in a June 2010 Decision Review Officer (DRO) decision, the RO granted service connection for paranoid schizophrenia, and assigned a 30 percent evaluation effective May 25, 2006, and a 50 percent evaluation from September 17, 2007.  This matter was therefore not on appeal before the Board in September 2011.  However, in an October 2012 decision issued while the appellate issues were on remand, the Appeals Management Center (AMC), in Washington, DC, awarded a 100 percent disability effective November 25, 2009.  Consideration was prompted by adjudication of the TDIU claim; as the grant of a Schedular total disability rendered moot the claim of TDIU since November 25, 2009, the issue has been recharacterized as above.

The Veteran testified at a February 2011 hearing held before the undersigned Veterans Law Judge at the RO; at that hearing the Veteran revoked the power of attorney he had granted a Veterans Service Organization.  A transcript of the hearing is of record.  In accordance with the directives of the Court, the Board finds that no statements by the Veteran made at that hearing constitute a notice of disagreement (NOD) with the June 2010 DRO decision assigning initial evaluations for paranoid schizophrenia.  In discussing his psychiatric issues, the Veteran focused upon continuity of PTSD symptomatology and the occurrence of a stressor event.  He did not reference his current ratings for schizophrenia or the decision assigning them, or in any other way indicate a desire for appellate review of that decision.  No correspondence or communication received within the one year appellate period would qualify as an NOD; the Veteran focused his discussions on PTSD and service-connection, not current evaluation of schizophrenia.  38 C.F.R. § 20.201. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Without good cause, the Veteran failed to report for necessary examinations scheduled in connection with his claims for increased evaluations.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a thoracic strain are not met.  38 C.F.R. § 3.655 (2013).

2.  The criteria for an evaluation in excess of 10 percent for a cervical strain are not met.  38 C.F.R. § 3.655 (2013).

3.  The criteria for an evaluation in excess of 10 percent for left atypical musculoskeletal chest pain are not met.  38 C.F.R. § 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These duties are not applicable here, however, as the claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran has been service-connected for cervical strain, thoracic strain, and chest pain since January 10, 1998.  In a final January 2003 Board decision, entitlement to higher initial evaluations for each condition was denied.  The Veteran claimed increased evaluations for his service-connected disabilities in January 2005 and May 2006 correspondence.  These claims led to the appeals currently before the Board.

At the February 2011 Board hearing, the Veteran alleged worsening of his disabilities since the most recent VA examination; he also described additional symptomatology which required evaluation.  The Board therefore remanded the claims for increase, finding that new VA examinations were necessary to determine the current disability picture.  

The record reflects that such examinations were scheduled and the Veteran properly notified of such.  He was also informed in September 2011 correspondence that a failure to report could have a negative impact on his claim.  However, in September 2011 the Veteran contacted the VA medical center and stated that he did not know why the examinations were scheduled, and did not wish to appear.  The Veteran was provided with contact information for the RO and told to call and speak to them regarding the examinations.  The examinations were cancelled; there is no indication he made contact with the RO.

In a claim for increase, if a Veteran fails to report for a necessary examination without good cause, "the claim shall be denied."  38 C.F.R. § 3.655(b).  The Veteran here was informed in the February 2011 Board remand and in September 2011 correspondence that the examinations were necessary.  He declined to report for such even after being cautioned regarding the potential consequences of his failure.  Moreover, he has offered no explanation or good cause for the failure, despite being encouraged to contact VA.  Accordingly, the claims for increased evaluation must be denied as a matter of law.


ORDER

An evaluation in excess of 10 percent for a thoracic strain is denied.

An evaluation in excess of 10 percent for a cervical strain is denied.

An evaluation in excess of 10 percent for left atypical musculoskeletal chest pain is denied.

REMAND

With regard to the claim of service connection for PTSD, remand is required for compliance with the Court's directives, and to comply with VA's duties to assist the Veteran in substantiating his appeal.

The Court indicated several actions were required.  First, complete service personnel records (SPRs) were required, as these may include information regarding behavioral changes or other manifestations of a psychiatric disorder.  The Board had indicated in February 2011 that these had not been obtained as they would not tend to support stressor allegations of the type made by the Veteran.  However, review of the claims file indicates that SPRs were in fact obtained in January 2007, in response to a November 2006 request by the RO.  Records were produced electronically through the DPRIS system, printed, and associated with the claims file.  The produced records appear to be complete, and no further action is necessary.

Second, the Court found the reasons and bases relied upon by the Board in denying the claim to be inadequate.  The Board found that there was no in-service stressor, and no valid diagnosis of PTSD.  The two bases are intertwined, as a verified stressor is required for a valid diagnosis of PTSD.  38 C.F.R. § 4.125, Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV).

With regard to a stressor, the Veteran has alleged that when receiving dental treatment in service, a device was implanted in his teeth or gums which broadcasts his thoughts and experiences to unidentified watchers.  No service record, either treatment, dental, or personnel, corroborates this allegation.  In October 2009 correspondence, the Navy stated that no such action would be acceptable in the absence of informed consent, and further, there was no history of implantation of such devices generally.  Such an event was "not likely."  The Board finds that the allegation implantation of a monitoring device through dental treatment is patently incredible.  No device was implanted.

However, the Court indicates that the question of whether the "type and extent of dental work" experienced by the Veteran in service may be a valid stressor event is a medical one, and must be addressed by a medical professional.  In other words, given the Veteran's delusions and mental state, was the mere fact of dental treatment sufficient to cause PTSD?  Remand is required to secure such an opinion.

With regard to the validity of the current diagnosis, the Court found fault with reliance on an October 2009 VA mental disorders examination, and addendum, which diagnosed paranoid schizophrenia.  The Court found that because the examiner was not specifically asked to discuss the presence or absence of PTSD, silence, even when an examiner is told to "provide current diagnoses" generally, is insufficient for a determination regarding a current PTSD diagnosis.  On remand, this question must be specifically addressed should a sufficient stressor be identified.

As there is evidence of ongoing VA treatment, updated VA treatment records should also be associated with the claims file.  Furthermore, as TDIU depends in part on which disabilities are service-connected, the Board finds that the issue is inextricably intertwined with the pending service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the South Texas Veterans Health Care System/Audie L. Murphy Memorial VA Hospital, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of August 2012 to the present.

2.  Forward the file to a psychiatrist or psychologist for review; no physical examination is required, unless deemed necessary by the opinion provider.  It is therefore imperative that the complete claims file, to include electronic records, be reviewed.


Following review of the record, the examiner must opine as to:

a) Can the type and extent of dental treatment undergone by the Veteran in service at least as likely as not be a sufficient stressor under the criteria of the DSM-IV to support a diagnosis of PTSD?

The examiner is informed that no device was implanted as part of such treatment.

b)  If a sufficient stressor is found, is a diagnosis of PTSD related to such in fact warranted?

c)  If PTSD is diagnosed, is there any evidence of the manifestation of such in service?  Documented disciplinary problems in SPRs must be discussed.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include TDIU.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


